Exhibit 10.6
 
DOMINOVAS ENERGY CORPORATION
 
AUDIT COMMITTEE CHARTER
 
Adopted 07-03-2015
 
Role and Purpose
 
The purpose of the audit committee of the board of directors of Dominovas Energy
Corporation, (the "Company") is to assist the board of directors in fulfilling
the oversight responsibilities it has with respect to:
 
1.  
The integrity of the Company’s financial statements.

 
2.  
The Company’s compliance with legal and regulatory requirements.

 
3.  
The qualifications and independence of the Company’s independent auditor.

 
4.  
The performance of the Company’s independent auditor and the Company’s internal
audit function.

 
The Company’s independent auditors, in their capacity as independent public
accountants, shall be responsible to the board of directors and the audit
committee as representatives of the shareholders. The audit committee is
expected to maintain free and open communication (including private executive
sessions at least annually) with the independent auditors and management of the
Company. In discharging this oversight role, the committee is empowered to
investigate any matter brought to its attention, with full power to retain
outside counsel or other experts for this purpose.
 
Composition
 
Members of the Audit Committee shall be elected annually by the full board on
the recommendation of the Nominating/Corporate Governance Committee and shall
hold office until the earlier of, (1) the election of their respective
successors, (2) the end of their service as a director of the Company (whether
through resignation, removal, expiration of term, or death), or (3) their
resignation from the committee. The chairperson of the Committee may be selected
by the board of directors or, if it does not do so, the committee members may
elect a chairperson by vote of a majority of the full committee.
 
The membership of the Committee shall consist of at least three directors, each
of whom shall satisfy the independence, financial literacy, and experience
requirements of the Securities Exchange Act of 1934, the rules and regulations
of the Securities and Exchange Commission, and the listing standards of the New
York Stock Exchange, as is in effect from time to time. At least one member of
the Committee shall be an “Audit Committee financial expert” (as defined by the
Securities and Exchange Commission).
 
 

1 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 

No Audit Committee member shall serve on the Audit Committee of more than three
public companies, unless the Company’s board of directors determines it does not
believe such service would impair the member’s ability to effectively service on
the Audit Committee.
 
Authority and Responsibilities
 
The Committee shall have the sole authority to hire and fire the Company’s
independent auditor, to approve all audit engagements, including the fees and
terms, and to approve all non-audit engagements, including the nature of the
services and fee terms, with the independent auditor. The Committee shall be
directly responsible for the selection and appointment, retention, compensation,
evaluation, termination and oversight of the work of the independent auditor,
including the resolution of disagreements between management and the independent
auditor regarding financial reporting, for the purpose of preparing or issuing
an audit report or related work. The independent auditor shall report directly
to the Committee.
 
The Committee shall review in advance, and grant any appropriate preapprovals
of, (1) all auditing services to be performed by the independent auditor and,
(2) all non-audit services (including the material terms thereof) to be provided
by the independent auditor as permitted under the Securities Exchange Act of
1934, subject to the minimum exception for non-audit services described in
Section 10A(i)(1)(B) of the Securities Exchange Act of 1934 and Rule
2-01(c)(7)(i)(C) of Regulation S-X.
 
The Committee may form and delegate authority to subcommittees consisting of one
or more members where appropriate, including the authority to grant preapprovals
of audit and permitted non-audit services, provided that decisions of such
subcommittee to grant preapprovals shall be presented to the Committee at its
next meeting.
 
The Committee shall have the authority to obtain advice and assistance from
outside legal, accounting or other advisors, as it determines necessary to carry
out its duties, and shall be empowered to retain and compensate these advisors
without seeking board approval. The Committee shall determine the extent of
funding necessary for payment of compensation to the independent auditor for the
purpose of rendering or issuing an audit report and to any outside legal,
accounting or other advisors retained to advise the Committee. The Committee may
request any officer or employee of the Company or the Company’s outside counsel
or independent auditor to attend a meeting of the Committee or to meet with any
members of, or consultants to, the Committee.
 
The Audit Committee, to the extent it deems necessary or appropriate, shall:
 
v  
Review and discuss the annual audited financial statements and quarterly
financial statements with management and the independent auditor, including the
Company’s disclosures under the section in any filing with the Securities and
Exchange Commission entitled, “Management’s Discussion and Analysis of Financial
Condition and Results of Operations,” and review and discuss proposed earnings
press releases (including the use of any “pro forma” or “adjusted” non-GAAP
information) and financial information and earnings guidance provided to
analysts and rating agencies. It is anticipated that these discussions will
include, as applicable:

 
v  
Major issues regarding accounting principles and financial statement
presentations, including any significant changes in the Company’s selection or
application of accounting principles;

 
 

2 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 
 
v  
Major issues as to the adequacy of the Company’s internal controls, any special
audit steps adopted in light of material control deficiencies and the adequacy
of the disclosures about changes in internal control over financial reporting;

 
v  
Analysis prepared by management and/or the independent auditor setting forth
significant financial reporting issues and judgments made in connection with the
preparation of the financial statements, including analysis of the effects of
alternative GAAP methods on the financial statements and any significant changes
in the Company’s selection or application of accounting principles;

 
v  
The effect of regulatory and accounting initiatives, as well as off-balance
sheet structures, on the financial statements of the Company;

 
v  
The type and presentation of information to be included in earnings press
releases;

 
v  
Quality of earnings, discussions of significant items subject to estimate,
consideration of the suitability of accounting principles, audit adjustments
(whether or not recorded);

 
v  
Other material written communications between the independent auditor and
management, such as any management letter or schedule of unadjusted differences;
and

 
v  
Such other inquiries as may be deemed appropriate by the Audit Committee.

 
Additionally, the Committee shall:
 
v  
Recommend to the board whether the audited financial statements should be
included in the Company’s Form 10-K.

 
v  
Review and discuss with management (including the senior internal audit
executive) and the independent auditor the Company’s internal controls report
and the independent auditor’s attestation of the report prior to the filing of
the Company’s Form 10-K.

 
v  
Review with the independent auditor any audit problems or difficulties
(including any restrictions on the scope of the independent auditor’s activities
or on access to requested information, and any significant disagreements with
management) and management’s response.

 
It is anticipated that these discussions will include, as applicable:
 
v  
Any accounting adjustments that were noted or proposed by the independent
auditor but were “passed” (as immaterial or otherwise);

 
v  
Any material communications between the audit team and the independent auditor’s
national office respecting auditing or accounting issues presented by the
engagement; and

 
v  
Any “management” or “internal control” letter issued, or proposed to be issued,
by the independent auditor to the Company.

 
 

3 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 

Additionally, the following shall be addressed:
 
v  
Discuss guidelines and policies to govern the process by which risk assessment
and risk management is undertaken, including discussion of the Company’s major
financial risk exposures and the steps management has taken to monitor and
control such exposures.

 
v  
Review and approve disclosures required to be included in Securities and
Exchange Commission periodic reports filed under the Securities Exchange Act of
1934 with respect to audit and non-audit services provided by the independent
auditor.

 
v  
Review disclosures made to the Committee by the Company’s CEO and CFO during the
certification process for the Form 10-K and Form 10-Q about any significant
deficiencies in the design or operation of internal controls or material
weaknesses, therein, and any fraud involving management or other employees who
have a significant role in the Company’s internal controls.

 
The following shall be performed:
 
v  
On an annual basis, review and discuss with the independent auditor all
relationships between the independent auditor and the Company, in order to
evaluate the independent auditor's continued independence. The Committee shall
ensure annual receipt of a formal written statement from the independent
registered public accounting firm consistent with the applicable requirements of
the Public Company Accounting Oversight Board regarding the independent
registered public accounting firm's communications with the Audit Committee
concerning independence and shall discuss with the independent registered public
accounting firm all relationships or services that may affect auditor
independence or objectivity.

 
v  
At least annually, obtain and review a report by the independent auditor
describing, (1) the independent auditor’s internal quality-control procedures,
(2) any material issues raised by the most recent internal quality-control
review, or peer review, of the independent auditor, or by any inquiry or
investigation by governmental or professional authorities, within the preceding
five years, respecting one or more independent audits carried out by the
independent auditor, and any steps taken to deal with any such issues, and (3)
all relationships between the independent auditor and the Company.

 
v  
Review all reports required to be submitted by the independent auditor to the
committee under the Securities Exchange Act of 1934.

 
v  
Evaluate the independent auditor’s qualifications, performance and independence,
including the review and evaluation of the lead partner of the independent
auditor, and taking into account the opinions of management and the Company’s
internal auditors, and present conclusions it deems appropriate with respect to
the independent auditor to the full board of directors.

 
v  
Confirm that the lead audit partner, or the audit partner responsible for
reviewing the audit, of the independent auditor has not performed audit services
for the Company for each of the five previous fiscal years, and consider
whether, in order to assure continuing auditor independence, there should be
rotation of the independent auditing firm on a regular basis.

 
v  
Set hiring policies for employees or former employees of the independent
auditor.

 
 


4 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 
 
v  
Meet with the independent auditor prior to the audit to discuss the planning and
staffing of the audit.

 
v  
Meet separately in person or telephonically, periodically, with management, with
internal auditors and with the independent auditor, and have such other direct
and independent interaction with such persons from time to time, as the members
of the committee deem appropriate.

 
v  
Discuss the responsibilities, budget, and staffing of the Company’s internal
audit function.

 
v  
Obtain from the independent auditor assurance that Section 10A(b) of the
Securities Exchange Act of 1934 has not been implicated.

 
v  
Establish procedures for, (1) the receipt, retention, and treatment of
complaints from employees of the Company on accounting, internal accounting
controls, or auditing matters and, (2) the confidential, anonymous submission by
employees of the Company of concerns regarding questionable accounting or
auditing matters.

 
v  
Prepare the report required by the proxy rules of the Securities and Exchange
Commission to be included in the Company’s annual proxy statement (or Form 10-K)
and any other committee reports required by applicable securities laws or stock
exchange listing requirements or rules.

 
v  
Oversee administration of the Company’s policy with respect to related party
transactions, review related party transactions submitted to the Committee
pursuant to the terms of such policy, and periodically review and assess the
adequacy of such policy and, as appropriate, amend such policy.

 
v  
Report regularly to the board of directors, by means of written or oral reports,
submission of minutes of Committee meetings or otherwise, from time to time or
whenever it shall be called upon to do so, including a review of any issues that
arise with respect to the quality or integrity of the Company’s financial
statements, the Company’s compliance with legal or regulatory requirements, the
performance and independence of the Company’s independent auditor, or the
performance of the Company’s internal audit function.

 
v  
Review this charter annually for possible revision.

 
Interpretations and Determinations
 
The Committee and the board of directors shall have the power and authority to
interpret this Charter and make any determinations as to whether any act taken
has been taken in compliance with the terms, hereof.
 
Evaluation
 
The Committee shall conduct an annual performance evaluation of the Committee.
 
Disclosure
 
This charter shall be made available on the Company’s website.
 
 


5 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 

Limitation of Audit Committee’s Role
 
It is not the duty of the Audit Committee to prepare financial statements, to
plan or conduct audits or to determine that the Company’s financial statements
and disclosure are complete and accurate and are in accordance with GAAP and
applicable rules and regulations.
 
Management is responsible for the preparation, presentation, and integrity of
the Company's financial statements, for the appropriateness of the accounting
principles and reporting policies that are used by the Company and for
establishing and maintaining internal control over financial reporting.
 
The independent auditor is responsible for auditing the Company's financial
statements and the effectiveness of internal control over financial reporting,
and for reviewing the Company's unaudited interim financial statements.
 


 

6 | Page
Approved by the Board of Directors July 2015




 
 

--------------------------------------------------------------------------------

 
